Title: From John Adams to John Lowell, 4 November 1779
From: Adams, John
To: Lowell, John


     
      Dear sir
      Braintree Novr. 4. 1779
     
     I thank you for your Favour of the 12 Oct. and for the Trouble you took in conveying my Accounts and Vouchers to the Treasury.
     I am too fond of the Approbation of my Country men, to refuse, or to hesitate about accepting an appointment made with So much Unanimity, after all the Contests about foreign affairs and I am too nearly of your Opinion in some other Points too.
     No Man knows better than you, how much my private Interest has suffered by my Inattention to my Business: how this new Appointment will operate, I know not. I shall be in a better Situation, than before because I know, what to depend upon. I hope I shall be able to support my Family. It is too late for me to think of great Things, in Point of Fortune.
     
     The friendly sentiments you express, are reciprocal. They were conceived early in life, and will not easily wear out.
     I must commit my family, in Some measure to your Care. My dear Mrs. Adams will have occasion, perhaps for your Advice, which I know you would readily offer her. I am with much Esteem, yours
     
      John Adams
     
    